



Exhibit 10.1
RADIAN GROUP INC.
2014 EQUITY COMPENSATION PLAN
PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT


TERMS AND CONDITIONS


These Terms and Conditions (“Terms and Conditions”) are part of the
Performance-Based Restricted Stock Unit Grant made as of May 11, 2016 (the
“Grant Date”), by Radian Group Inc., a Delaware corporation (the “Company”), to
S.A. Ibrahim, an employee of the Company (the “Grantee”).
RECITALS
WHEREAS, the Radian Group Inc. 2014 Equity Compensation Plan (the “Plan”)
permits the grant of Restricted Stock Units in accordance with the terms and
provisions of the Plan;
WHEREAS, the Company desires to grant Restricted Stock Units to the Grantee, and
the Grantee desires to accept such Restricted Stock Units, on the terms and
conditions set forth herein and in the Plan;
WHEREAS, the Restricted Stock Units granted pursuant to these Terms and
Conditions shall vest based on the attainment of performance goals related to
total shareholder return (“TSR”), LTI Book Value per Share (as defined below),
and continued employment; and
WHEREAS, the applicable provisions of the Plan are incorporated into these Terms
and Conditions by reference, including the definitions of terms contained in the
Plan (unless such terms are otherwise defined herein).
NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:
1.
Grant of Performance-Based Restricted Stock Units.

(a)    Grant of Restricted Stock Units. The Company hereby awards to the Grantee
a target award of 261,520 Restricted Stock Units (hereinafter, the “Target
Award”), which consists of the TSR Target Award and the BV Target Award
described below, subject to the vesting and other conditions of these Terms and
Conditions.
(b)    TSR Target Award and BV Target Award. Payment of the Restricted Stock
Units will be based on achievement of the performance goals set forth herein and
continued employment as follows:
(i)    Fifty percent of the Target Award (the “TSR Target Award”) will be based
on attainment of the performance goals set forth in Schedule A (the “TSR
Performance Goals”) and continued employment.
(ii)    Fifty percent of the Target Award (the “BV Target Award”) will be based
on attainment of the performance goals set forth in Schedule B (the “BV
Performance Goals”) and continued employment.
2.    Vesting.
(a)    General Vesting Terms. Except as set forth in Sections 2(c) and 2(d)
below, the Grantee shall vest in a number of Restricted Stock Units with respect
to the TSR Target Award (the “TSR Component”) and the BV Target Award (the “BV
Component”) based on the attainment of the TSR Performance Goals and BV
Performance Goals, respectively, as of the end of the applicable performance
period, provided that in each case the Grantee remains employed by the Company
or a Subsidiary through May 11, 2019 (the “Vesting Date”). The performance
period with respect to the TSR Component is the period beginning on May 11, 2016
and ending on May 11, 2019 (the “TSR Performance Period”) and the performance
period with respect to the BV Component is the period beginning on March 31,
2016 and ending on March 31, 2019 (the “BV Performance Period”). Except as
specifically provided below in this Section 2, no Restricted Stock Units will
vest for any reason prior to the Vesting Date, and in the event of a termination
of the Grantee’s employment prior to the Vesting Date, the Grantee will forfeit
to the Company all Restricted Stock Units that have not yet vested as of the
termination date. Except as





--------------------------------------------------------------------------------





provided in Sections 2(c) and 2(d) below, if the TSR Performance Goals are not
attained at the end of the TSR Performance Period, the Restricted Stock Units
with respect to TSR Component will be immediately forfeited and if the BV
Performance Goals are not attained at the end of the BV Performance Period, the
Restricted Stock Units with respect to the BV Component will be immediately
forfeited.
(b)    Retirement.
(i)    If the Grantee terminates employment prior to the Vesting Date on account
of the Grantee’s Retirement, the Grantee will not forfeit the Restricted Stock
Units upon Retirement, and the Restricted Stock Units will continue to vest
based on the attainment of the TSR Performance Goals and the BV Performance
Goals, except as provided in Sections 2(c) and 2(d) below.
(ii)    For purposes of these Terms and Conditions, “Retirement” shall mean the
Grantee’s separation from service without Cause, other than on account of death
or Disability (as defined below), (A) following the Grantee’s attainment of age
65 and completion of five years of service with the Company or a Subsidiary, or
(B) following the Grantee’s attainment of age 55 and completion of 10 years of
service with the Company or a Subsidiary.
(iii)    For purposes of these Terms and Conditions, “Cause” shall have the
meaning given that term in the Grantee’s Employment Agreement with the Company
dated as of November 12, 2014 (the “Employment Agreement”).
(c)    Death or Disability. In the event of the Grantee’s death or Disability
while employed by the Company or a Subsidiary prior to the Vesting Date, the
Grantee’s Restricted Stock Units will automatically vest at the Target Award
level on the date of the Grantee’s death or Disability, as applicable. If,
following the Grantee’s termination of employment due to Retirement, the Grantee
dies prior to the Vesting Date, the Grantee’s Restricted Stock Units will
automatically vest at the Target Award level on the date of the Grantee’s death.
For purposes of these Terms and Conditions, the term “Disability” shall have the
meaning given that term in the Grantee’s Employment Agreement.
(d)    Change of Control.
(i)    If a Change of Control occurs prior to the Vesting Date, the Restricted
Stock Units will vest at the Target Award level on the Vesting Date, provided
that, except as set forth in subsections (ii), (iv) and (v) below, the Grantee
remains employed by the Company or a Subsidiary through the Vesting Date. In no
event shall vesting occur after the end of the Performance Period.
(ii)    Notwithstanding the foregoing, if, prior to the Vesting Date, a Change
of Control occurs and the Grantee’s employment with the Company and its
Subsidiaries is terminated by the Company or a Subsidiary without Cause, or the
Grantee terminates employment for Good Reason (as defined in, and determined
under, the Employment Agreement), and the Grantee’s date of termination of
employment (or in the event of the Grantee’s termination for Good Reason, the
event giving rise to Good Reason) occurs during the period beginning on the date
that is 90 days before the Change of Control and ending on the date that is one
year following the Change of Control, the unvested Restricted Stock Units will
automatically vest at the Target Award level as of the Grantee’s date of
termination of employment (or, if later, on the date of the Change of Control).
(iii)    Notwithstanding the foregoing, if the Grantee’s employment terminates
on account of Retirement before a Change of Control, and a Change of Control
subsequently occurs prior to the Vesting Date, the outstanding Restricted Stock
Units will vest at the Target Award level on the Vesting Date (or on the
Grantee’s date of death, if earlier).
(iv)    Notwithstanding the foregoing, if the Grantee’s employment terminates on
account of Retirement on or after a Change of Control, the Restricted Stock
Units will vest at the Target Award level on the Grantee’s Retirement date.
(e)    Cause. In the event the Grantee’s employment is terminated by the Company
or a Subsidiary for Cause, all outstanding Restricted Stock Units held by the
Grantee shall immediately terminate and be of no further force or effect.
(f)    Other Termination. Except as provided in Sections 2(b), 2(c), 2(d) and
2(e), in the event of a termination of employment, the Grantee will forfeit all
unvested Restricted Stock Units. Except as provided in Section 2(b) or 2(d), no
Restricted Stock Units will vest after the Grantee’s employment with the Company
or a Subsidiary has terminated for any reason.





--------------------------------------------------------------------------------





3.    Restricted Stock Units Account.
The Company shall establish a bookkeeping account on its records for the Grantee
and shall credit the Grantee’s Restricted Stock Units to the bookkeeping
account.
4.    Conversion of Restricted Stock Units.
(a)    Except as otherwise provided in this Section 4, if the Restricted Stock
Units vest in accordance with these Terms and Conditions, the Grantee shall be
entitled to receive payment of the vested Restricted Stock Units within 90 days
after the one-year anniversary of the Vesting Date (the one year anniversary of
the Vesting Date is referred to as the “Distribution Date”).
(b)    The vested Restricted Stock Units shall be paid earlier than the
Distribution Date in the following circumstances:
(i)    If (A) the Restricted Stock Units vest in accordance with Section 2(c)
(the Grantee’s death or Disability), or (B) the Grantee dies or incurs a
Disability after the Vesting Date but before the Distribution Date, the vested
Restricted Stock Units shall be paid within 90 days after the date of the
Grantee’s death or Disability, as applicable.
(ii)    If a Change of Control occurs after the Vesting Date but before the
Distribution Date, the vested Restricted Stock Units shall be paid within 90
days after the date of the Change of Control.
(iii)    If a Change of Control occurs and the Grantee’s employment terminates
upon or within one year after the Change of Control in accordance with Section
2(d)(ii), the vested Restricted Stock Units shall be paid within 90 days after
the Grantee’s termination of employment.
(iv)    If a Change of Control occurs and the Grantee’s employment terminates
within 90 days prior to the Change of Control in accordance with Section
2(d)(ii), and the Grantee subsequently dies prior to the Vesting Date, the
vested Restricted Stock Units shall be paid within 90 days after the date of the
Grantee’s death.
(v)    If the Restricted Stock Units vest in accordance with Section 2(d)(v)
(Retirement on or after a Change of Control), the vested Restricted Stock Units
shall be paid within 90 days after the Grantee’s Retirement date; provided that,
if required by section 409A of the Code, if the Retirement date does not occur
within two years after the Change of Control, payment will be made within 90
days after the Distribution Date.
(vi)    Notwithstanding subsections (ii), (iii) and (v), if the Change of
Control is not a “change in control event” under section 409A of the Code, and
if required by section 409A of the Code, payment will not be made on the dates
described in subsections (ii), (iii) and (v) and, instead, will be made within
90 days after the Distribution Date.
(c)    On the applicable payment date, each vested Restricted Stock Unit
credited to the Grantee’s account shall be settled in whole shares of Common
Stock of the Company equal to the number of vested Restricted Stock Units,
subject to (i) the limitation of subsection (d) below, (ii) compliance with the
six-month delay described in Section 16 below, if applicable, and (iii) the
payment of any federal, state, local or foreign withholding taxes as described
in Section 12 below, and subject to compliance with the restrictive covenants in
Section 6 below. The obligation of the Company to distribute shares upon vesting
shall be subject to the rights of the Company as set forth in the Plan and to
all applicable laws, rules, regulations, and such approvals by governmental
agencies as may be deemed appropriate by the Committee, including as set forth
in Section 14 below.
(d)    Notwithstanding anything in these Terms and Conditions to the contrary,
in no event shall the fair market value (as defined in the Plan) of the vested
Restricted Stock Units to be distributed with respect to the TSR Component
exceed $72.96 ($12.16 multiplied by 600%) multiplied by the TSR Target Award,
measured as of the Valuation Date (as defined below). If the fair market value
of the vested Restricted Stock Units with respect to the TSR Component would
exceed this amount, the number of shares of the Company’s Common Stock to be
distributed to the Grantee shall be limited to the amount calculated as follows:
•
$72.96 multiplied by the TSR Target Award,

•
Divided by the fair market value of a share of the Company’s Common Stock on the
Valuation Date.






--------------------------------------------------------------------------------





For this purpose, the “Valuation Date” is the Vesting Date for Restricted Stock
Units that are payable on or after the Vesting Date. If the Restricted Stock
Units are payable before the Vesting Date, the “Valuation Date” is the Grantee’s
applicable payment date under this Section 4 (termination date, date of
Disability, date of death, or Change of Control, as applicable).
(e)    For the avoidance of doubt, the Grantee will forfeit all Restricted Stock
Units if the Grantee’s employment is terminated for Cause prior to the
Distribution Date or other applicable payment date under this Section 4.
5.    Certain Corporate Changes.
If any change is made to the Common Stock (whether by reason of merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
combination of shares, or exchange of shares or any other change in capital
structure made without receipt of consideration), then unless such event or
change results in the termination of all the Restricted Stock Units granted
under these Terms and Conditions, the Committee shall adjust, as provided in the
Plan, the number and class of shares underlying the Restricted Stock Units held
by the Grantee, the maximum number of shares for which the Restricted Stock
Units may vest, the share price or class of Common Stock for purposes of the TSR
Performance Goals, and the BV Performance Goals as appropriate to reflect the
effect of such event or change in the Company’s capital structure in such a way
as to preserve the value of the Restricted Stock Units. Any adjustment that
occurs under the terms of this Section 5 or the Plan will not change the timing
or form of payment with respect to any Restricted Stock Units except in
accordance with section 409A of the Code.
6.    Restrictive Covenants.
(a)    In consideration of this Restricted Stock Unit grant, the Grantee agrees
to comply with the restrictive covenants and agreements set forth in Section 16
(“Restrictive Covenants”) of the Employment Agreement, all other written
restrictive covenants and agreements with the Company, and all confidentiality
obligations with respect to the Company under the Company’s Code of Conduct and
Ethics, including without limitation non-competition, non-solicitation and
confidentiality restrictions (collectively, the “Restrictive Covenants”).
(b)    Nothing in these Terms and Conditions or in the Employment Agreement,
including any restrictions on the use of “Confidential Information” and “Trade
Secrets” (as defined in the Employment Agreement), shall prohibit or restrict
the Grantee from initiating communications directly with, or responding to any
inquiry from, or providing testimony before, the Equal Employment Opportunity
Commission, the Department of Justice, the Securities and Exchange Commission,
or any other federal, state, or local regulatory authority. To the extent
permitted by law, upon receipt of any subpoena, court order, or other legal
process compelling the disclosure of Confidential Information and Trade Secrets,
the Grantee agrees to give prompt written notice to the Company so as to permit
the Company to protect its interests in confidentiality to the fullest extent
possible.
(c)    The Grantee acknowledges and agrees that in the event the Grantee
breaches any of the Restrictive Covenants:
(i)    The Committee may in its discretion determine that the Grantee shall
forfeit the outstanding Restricted Stock Units (without regard to whether the
Restricted Stock Units have vested, except as to the vested shares where
forfeiture of vested shares is expressly prohibited by law), and the outstanding
Restricted Stock Units shall immediately terminate, and
(ii)    The Committee may in its discretion require the Grantee to return to the
Company any shares of Common Stock received in settlement of the Restricted
Stock Units; provided, that if the Grantee has disposed of any shares of Common
Stock received upon settlement of the Restricted Stock Units, then the Committee
may require the Grantee to pay to the Company, in cash, the fair market value of
such shares of Common Stock as of the date of disposition.  The Committee shall
exercise the right of recoupment provided in this subsection (c)(ii) within 180
days after the Committee’s discovery of the Grantee’s breach of any of the
Restrictive Covenants.
(d)    If any portion of the covenants or agreements contained in this Section
6, the specific forfeiture provisions related to vested shares, or the
application thereof, is construed to be invalid or unenforceable, the other
portions of such covenants or agreements or the application thereof shall not be
affected and shall be given full force and effect without regard to the invalid
or unenforceable portions to the fullest extent possible. If any covenant or
agreement in this Section 6 is held to be unenforceable because of the duration
thereof or the scope thereof, then the court making such determination shall
have the power to reduce the duration and limit the scope thereof, and the
covenant or agreement shall then be enforceable in its reduced





--------------------------------------------------------------------------------





form. The covenants and agreements contained in this Section 6 shall survive the
termination of the Grantee’s employment with the Company or any of its
Affiliates and shall survive the termination of these Terms and Conditions.
7.    No Stockholder Rights.
The Grantee has no voting rights and no rights to receive dividends or dividend
equivalents or other ownership rights and privileges of a stockholder with
respect to the shares of Common Stock subject to the Restricted Stock Units.  
8.    Retention Rights.
Neither the award of Restricted Stock Units, nor any other action taken with
respect to the Restricted Stock Units, shall confer upon the Grantee any right
to continue in the employ or service of the Company or an Affiliate or shall
interfere in any way with the right of the Company or an Affiliate to terminate
Grantee’s employment or service at any time.
9.    Cancellation or Amendment.
This award may be canceled or amended by the Committee, in whole or in part, in
accordance with the applicable terms of the Plan.
10.    Notice.
Any notice to the Company provided for in these Terms and Conditions shall be
addressed to it in care of the Corporate Secretary of the Company, 1601 Market
Street, Philadelphia, Pennsylvania 19103-2197, and any notice to the Grantee
shall be addressed to such Grantee at the current address shown on the payroll
system of the Company or an Affiliate thereof, or to such other address as the
Grantee may designate to the Company in writing. Any notice provided for
hereunder shall be delivered by hand, sent by telecopy or electronic mail, or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited, postage and registry fee prepaid in the United States mail, or other
mail delivery service. Notice to the Company shall be deemed effective upon
receipt. By receipt of these Terms and Conditions, the Grantee hereby consents
to the delivery of information (including without limitation, information
required to be delivered to the Grantee pursuant to the applicable securities
laws) regarding the Company, the Plan, and the Restricted Stock Units via the
Company’s electronic mail system or other electronic delivery system.
11.    Incorporation of Plan by Reference.
These Terms and Conditions are made pursuant to the terms of the Plan, the terms
of which are incorporated herein by reference, and shall in all respects be
interpreted in accordance therewith. The decisions of the Committee shall be
conclusive upon any question arising hereunder. The Grantee’s receipt of the
Restricted Stock Units awarded under these Terms and Conditions constitutes such
Grantee’s acknowledgment that all decisions and determinations of the Committee
with respect to the Plan, these Terms and Conditions, and/or the Restricted
Stock Units shall be final and binding on the Grantee, his beneficiaries, and
any other person having or claiming an interest in such Restricted Stock Units.
The settlement of any award with respect to Restricted Stock Units is subject to
the provisions of the Plan and to interpretations, regulations, and
determinations concerning the Plan as established from time to time by the
Committee in accordance with the provisions of the Plan. A copy of the Plan will
be furnished to each Grantee upon request. Additional copies may be obtained
from the Corporate Secretary of the Company, 1601 Market Street, Philadelphia,
Pennsylvania 19103-2197.
12.    Income Taxes; Withholding Taxes.
The Grantee is solely responsible for the satisfaction of all taxes and
penalties that may arise in connection with the Restricted Stock Units pursuant
to these Terms and Conditions. At the time of taxation, the Company shall have
the right to deduct from other compensation or from amounts payable with respect
to the Restricted Stock Units, including by withholding shares of the Company’s
Common Stock, an amount equal to the federal (including FICA), state, local and
foreign income and payroll taxes and other amounts as may be required by law to
be withheld with respect to the Restricted Stock Units, provided that any share
withholding shall not exceed the Grantee’s minimum applicable withholding tax
rate for federal (including FICA), state, local, and foreign tax liabilities.
Without limiting the foregoing, upon vesting of the Restricted Stock Units, the
Company may withhold shares subject to the vested Restricted Stock Units to
cover the minimum applicable withholding for FICA tax and related income tax
liabilities.





--------------------------------------------------------------------------------





13.    Governing Law.
The validity, construction, interpretation, and effect of this instrument shall
exclusively be governed by, and determined in accordance with, the applicable
laws of the State of Delaware, excluding any conflicts or choice of law rule or
principle. The Grantee irrevocably and unconditionally (a) agrees that any legal
proceeding arising out of these Terms and Conditions may be brought only in the
United States District Court for the Eastern District of Pennsylvania, or if
such court does not have jurisdiction or will not accept jurisdiction, in any
court of general jurisdiction in Philadelphia County, Pennsylvania, (b) consents
to the sole and exclusive jurisdiction and venue of such court in any such
proceeding, and (c) waives any objection to the laying of venue of any such
proceeding in any such court. The Grantee also irrevocably and unconditionally
consents to the service of any process, pleadings, notices, or other papers.
14.    Grant Subject to Applicable Laws and Company Policies.
These Terms and Conditions shall be subject to any required approvals by any
governmental or regulatory agencies. This award of Restricted Stock Units shall
also be subject to any applicable clawback or recoupment policies, share trading
policies, and other policies that may be implemented by the Board from time to
time in accordance with applicable law. Notwithstanding anything in these Terms
and Conditions to the contrary, the Plan, these Terms and Conditions, and the
Restricted Stock Units awarded hereunder shall be subject to all applicable
laws, including any laws, regulations, restrictions, or governmental guidance
that becomes applicable in the event of the Company’s participation in any
governmental programs, and the Committee reserves the right to modify these
Terms and Conditions and the Restricted Stock Units as necessary to conform to
any restrictions imposed by any such laws, regulations, restrictions, or
governmental guidance or to conform to any applicable clawback or recoupment
policies, share trading policies, and other policies that may be implemented by
the Board from time to time. As a condition of participating in the Plan, and by
the Grantee’s acceptance of the Restricted Stock Units, the Grantee is deemed to
have agreed to any such modifications that may be imposed by the Committee, and
agrees to sign such waivers or acknowledgments as the Committee may deem
necessary or appropriate with respect to such modifications.
15.    Assignment.
These Terms and Conditions shall bind and inure to the benefit of the successors
and assignees of the Company. The Grantee may not sell, assign, transfer,
pledge, or otherwise dispose of the Restricted Stock Units, except to a
Successor Grantee in the event of the Grantee’s death.
16.    Section 409A.
This award of Restricted Stock Units is intended to comply with the applicable
requirements of section 409A of the Code and shall be administered in accordance
with section 409A of the Code. Notwithstanding anything in these Terms and
Conditions to the contrary, if the Restricted Stock Units constitute “deferred
compensation” under section 409A of the Code and the Restricted Stock Units
become vested and settled upon the Grantee’s termination of employment, payment
with respect to the Restricted Stock Units shall be delayed for a period of six
months after the Grantee’s termination of employment if the Grantee is a
“specified employee” as defined under section 409A of the Code (as determined by
the Committee) and if required pursuant to section 409A of the Code. If payment
is delayed, the shares of Common Stock of the Company shall be distributed
within 30 days of the date that is the six-month anniversary of the Grantee’s
termination of employment. If the Grantee dies during the six-month delay, the
shares shall be distributed in accordance with the Grantee’s will or under the
applicable laws of descent and distribution. Notwithstanding any provision to
the contrary herein, payments made with respect to this award of Restricted
Stock Units may only be made in a manner and upon an event permitted by section
409A of the Code, and all payments to be made upon a termination of employment
hereunder may only be made upon a “separation from service” as defined under
section 409A of the Code. To the extent that any provision of these Terms and
Conditions would cause a conflict with the requirements of section 409A of the
Code, or would cause the administration of the Restricted Stock Units to fail to
satisfy the requirements of section 409A of the Code, such provision shall be
deemed null and void to the extent permitted by applicable law. In no event
shall a Grantee, directly or indirectly, designate the calendar year of payment.
17.    Notice of Immunity for Confidential Disclosure of a Trade Secret to an
Attorney, the Government or in a Court Filing in Particular Circumstances.
The Grantee is hereby notified that these Terms and Conditions are entered into
pursuant to the United States Federal Trade Secrets law. In addition to other
provisions, federal law provides certain protections to individuals who disclose
a trade secret to their attorney, a court, or a government official in certain,
confidential circumstances.  Specifically, federal law provides that an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret under either of the
following conditions:





--------------------------------------------------------------------------------





(a)    Where the disclosure is made (i) in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or
(b)    Where the disclosure is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal.  See 18 U.S.C. §
1833(b)(1)).
Federal law also provides that an individual who files a lawsuit for retaliation
by an employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual (A) files any document containing the
trade secret under seal; and (B) does not disclose the trade secret, except
pursuant to court order.  See 18 U.S.C. § 1833(b)(2).
IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute and attest this instrument, and the Grantee has placed his signature
hereon, effective as of the Grant Date set forth above.


RADIAN GROUP INC.
By: /s/ Anita Scott
Name: Anita Scott
Title: SVP, Chief Human Resources Officer
I hereby accept this award of Restricted Stock Units and (a) acknowledge receipt
of the Plan incorporated herein, (b) acknowledge that I have read the Award
Summary delivered in connection with this grant of Restricted Stock Units and
these Terms and Conditions and understand the terms and conditions of them, (c)
accept the award of the Restricted Stock Units described in these Terms and
Conditions, (d) agree to be bound by the terms of the Plan and these Terms and
Conditions, and (e) agree that all decisions and determinations of the Committee
with respect to the Restricted Stock Units shall be final and binding.


Agreed to and Accepted By Grantee:




Signature: /s/ S.A. Ibrahim


Print Name: S.A. Ibrahim


Date: July 15, 2016





--------------------------------------------------------------------------------







Schedule A
TSR Performance Goals
1.Calculation of TSR. Vesting of the Restricted Stock Units with respect to the
TSR Component will be based on the following performance results: (i) the
relative total shareholder return (“TSR”) for the TSR Performance Period
beginning on May 11, 2016 and ending on May 11, 2019, which means the Company’s
TSR relative to the median TSR of the TSR Peer Group (as defined in Section 2(d)
below), as set forth in Section 2 below, and (ii) the Company’s TSR for the TSR
Performance Period (“Company Absolute TSR”), as set forth in Section 3 below. At
the end of the TSR Performance Period, the TSR for the Company, and for each
company in the TSR Peer Group, shall be calculated by dividing the Closing
Average Share Value (as defined below) by the Opening Average Share Value (as
defined below).
(a)The term “Closing Average Share Value” means the average value of the common
stock, including Accumulated Shares, for the 20 trading days ending on the last
day of the TSR Performance Period (i.e., the 20 trading days ending on and
including May 11, 2019), which shall be calculated as follows: (i) determine the
closing price of the common stock on each trading date during the 20-day period,
(ii) multiply each closing price by the Accumulated Shares as of that trading
date, and (iii) average the amounts so determined for the 20-day period.
(b)The term “Opening Average Share Value” means the average value of the common
stock, including Accumulated Shares, for the 20 trading days ending on the first
day of the TSR Performance Period (i.e., the 20 trading days ending on and
including May 11, 2016), which shall be calculated as follows: (i) determine the
closing price of the common stock on each trading day during the 20-day period,
(ii) multiply each closing price by the Accumulated Shares as of that trading
date, and (ii) average the amounts so determined for the 20-day period. The
Opening Average Share Value is $12.44.
(c)The term “Accumulated Shares” means, for a given trading day, the sum of (i)
one share and (ii) a cumulative number of shares of the company’s common stock
purchased with dividends declared on a company’s common stock, assuming same day
reinvestment of the dividends in the common stock of a company at the closing
price on the ex-dividend date. The calculations under this Schedule A shall
include ex-dividend dates between April 14, 2016 and the trading day.
2.Relative TSR Vesting Percentage.
(a)Subject to Sections 3 and 5, the number of Restricted Stock Units that will
vest for the TSR Performance Period shall be determined by multiplying the TSR
Target Award by the Relative TSR Vesting Percentage, as determined under this
Section 2.
(b)The Relative TSR Vesting Percentage will be determined based on the Company’s
TSR as compared to the median TSR of the companies in the TSR Peer Group for the
TSR Performance Period (the “Median Peer Group TSR”) as follows:
Performance
(increments of +/- point differential)
Relative TSR Vesting Percentage
Maximum at 50% above Median
200%
+1% Company Absolute TSR above Median
102%
Median Peer Group TSR
100%
-1% Company Absolute TSR below Median
97%
Threshold at -34% below Median
0%



(i)If the Company’s TSR exceeds the Median Peer Group TSR, the Relative TSR
Vesting Percentage will increase by 2% above 100% (but not in excess of 200%)
for every 1% by which the Company’s TSR exceeds the Median Peer Group TSR.
(ii)If the Company’s TSR is less than the Median Peer Group TSR, the Relative
TSR Vesting Percentage will be below 100%, in an amount such that there is a 3%
reduction for every 1% by which the Company’s TSR is less than the Median Peer
Group TSR. There is no vesting if the Company’s TSR is less than 34% of the
Median Peer Group TSR.
(iii)If the Company’s TSR rank falls between the measuring points, the Company’s
TSR rank will be rounded to the nearest whole percentage point.





--------------------------------------------------------------------------------





(c)The companies in the TSR Peer Group will be determined on the first day of
the TSR Performance Period for purposes of the TSR calculation and will be
changed only in accordance with Section 2(d) below. No company shall be added to
the TSR Peer Group during the TSR Performance Period for purposes of the TSR
calculation.
(d)The term “TSR Peer Group ” means the companies listed on Exhibit A and will
be subject to change as follows:
(i)In the event of a merger, acquisition or business combination transaction of
a company in the TSR Peer Group in which the company in the TSR Peer Group is
the surviving entity and remains publicly traded, the surviving entity shall
remain a company in the TSR Peer Group. Any entity involved in the transaction
that is not the surviving company shall no longer be a company in the TSR Peer
Group.
(ii)In the event of a merger, acquisition or business combination transaction of
a company in the TSR Peer Group, a “going private” transaction or other event
involving a company in the TSR Peer Group or the liquidation of a company in the
TSR Peer Group, in each case where the company in the TSR Peer Group is not the
surviving entity or is no longer publicly traded, the company shall no longer be
a company in the TSR Peer Group.
(iii)Notwithstanding the foregoing, in the event of a bankruptcy of a company in
the TSR Peer Group where the company in the TSR Peer Group is not publicly
traded at the end of the TSR Performance Period, such company shall remain a
company in the TSR Peer Group but shall be deemed to have a TSR of negative 100%
(-100%).
3.Vesting Cap Based on Company Absolute TSR. After the Relative TSR Vesting
Percentage is determined, as described in Section 2 above, the Company Absolute
TSR for the TSR Performance Period will be evaluated to determine the actual
number of Restricted Stock Units that vest (the “Final Payout Percentage”). If
the Company Absolute TSR is negative, the Final Payout Percentage will not
exceed 75% of the TSR Target Award, even if the Relative TSR Vesting Percentage
determined under Section 2 is greater than 75%. If the Company Absolute TSR is
zero or positive, the Final Payout Percentage will be the Relative TSR Vesting
Percentage determined under Section 2 above.
4.General Vesting Terms. Any fractional Restricted Stock Unit resulting from the
vesting of the Restricted Stock Units in accordance with these Terms and
Conditions shall be rounded down to the nearest whole number. Any portion of the
Restricted Stock Units with respect to the TSR Component that does not vest as
of the end of the TSR Performance Period shall be forfeited as of the end of the
TSR Performance Period.
5.Maximum Vesting and Payment. In no event shall the maximum number of
Restricted Stock Units that may be payable pursuant to these Terms and
Conditions with respect to the TSR Component exceed 200% of the TSR Target
Award. In addition, notwithstanding anything in this Schedule A to the contrary,
in no event shall the fair market value of the vested Restricted Stock Units to
be distributed on the applicable Valuation Date exceed $72.96 ($12.16 multiplied
by 600%) multiplied by the TSR Target Award, as described in Section 4(d) of the
Terms and Conditions.







--------------------------------------------------------------------------------





Exhibit A
TSR Peer Group
CoreLogic, Inc. (CLGX)
Essent Group Ltd. (ESNT)
EverBank Financial Corp. (EVER)
Fidelity National Financial, Inc. (FNF)
First American Corporation (FAF)
Genworth Financial, Inc. (GNW)
MGIC Investment Corp. (MTG)
Nationstar Mortgage Holdings, Inc. (NSM)
NMI Holdings Inc. (NMIH)
Ocwen Financial Corp. (OCN)
Old Republic International Corp. (ORI)
PHH Corp. (PHH)
Stewart Information Services Corp. (STC)
Walter Investment Management Corp. (WAC)









--------------------------------------------------------------------------------





Schedule B
BV Performance Goals
1.    Calculation of Book Value per Share. Vesting of the Restricted Stock Units
with respect to the BV Component will be based on the Company’s growth in LTI
Book Value per Share (as defined below) over the BV Performance Period beginning
on March 31, 2016 and ending on March 31, 2019 as compared to the following
reference points:
 
 
 
LTI Book Value per Share Growth (1)
  
 Payout Percentage(1)
(Percentage of BV Target Award)
≥45%
  
200%
35%
  
150%
25%
  
100%
15%
  
50%
<5%(2)
  
0%

 
(1) If the Company’s growth in LTI Book Value per Share falls between two
referenced percentages, the payout percentage will be interpolated.


(2) The LTI Book Value on the first day of the BV Performance Period (March 31,
2016) was $10.97. If the Company’s growth in LTI Book Value per Share is less
than 5%, the payout percentage will be zero.


The Company’s “LTI Book Value per Share” is defined as: (i) Tangible Book Value
(Total Stockholders’ Equity less Goodwill and Other Intangible Assets, net)
adjusted to exclude Accumulated Other Comprehensive Income and the impacts, if
any, during the BV Performance Period from repurchases or retirements of
convertible bonds, merger and acquisition-related expenses, changes in goodwill
and other intangible assets related to acquisitions or dispositions, repurchases
of common shares and declared dividends on common shares, divided by (ii) basic
shares of Common Stock of the Company outstanding as of the applicable
measurement date, as adjusted to exclude the share impact, if any, related to
any of the items identified in (i) above, each applied on a consistent basis.
The LTI Book Value per Share shall be derived from the Company’s financial
statements, prepared in accordance with GAAP, and the adjustments described
above.


2.    General Vesting Terms. Any fractional Restricted Stock Unit resulting from
the vesting of the Restricted Stock Units in accordance with these Terms and
Conditions shall be rounded down to the nearest whole number. Any portion of the
Restricted Stock Units with respect to BV Component that does not vest as of the
end of the BV Performance Period shall be forfeited as of the end of the BV
Performance Period.


3.    Maximum Vesting and Payment. In no event shall the maximum number of
Restricted Stock Units that may be payable pursuant to these Terms and
Conditions with respect to the BV Component exceed 200% of the BV Target Award.





